Case 19-11301-elf         Doc 42        Filed 09/18/19 Entered 09/18/19 15:20:15                       Desc Main
                                        Document      Page 1 of 2
                                                                                                 45418/19-11301


                                UNITED STATES BANKRUPTCY COURT
                            FOR THE EASTERN DISTRICT OF PENNSYLVANIA

  IN RE: Raul Aquino                                        :    A HEARING WILL BE HELD ON 10/15/2019
                      Debtor                                :    9:30:00 AM IN COURTROOM #1
  Nationstar Mortgage LLC d/b/a Mr. Cooper, its             :    900 MARKET STREET,
  successors and assigns                                    :    PHILADELPHIA, PA 19107
                      Movant,                               :
           v.                                               :    CHAPTER 13
  Raul Aquino                                               :
                      Respondent                            :    BANKRUPTCY NO. 19-11301 ELF
  William C. Miller, Trustee                                :
                      Additional Respondent                 :    11 U.S.C. §362


                                            *******
                               NOTICE OF MOTION, RESPONSE DEADLINE
                                        AND HEARING DATE

      Nationstar Mortgage LLC d/b/a Mr. Cooper, movant herein has filed a Motion for Relief from the
  Automatic Stay with the court for Relief from the Automatic Stay regarding Property located at 2511 West
  Allegheny Avenue Philadelphia PA 19132.

  YOUR RIGHTS MAY BE AFFECTED. YOU SHOULD READ THESE PAPERS CAREFULLY AND
  DISCUSS THEM WITH YOUR ATTORNEY, IF YOU HAVE ONE IN THIS BANKRUPTCY CASE.
  (IF YOU DO NOT HAVE AN ATTORNEY, YOU MAY WISH TO CONSULT AN ATTORNEY.)

     1. If you do not want the court to grant the relief sought in the motion or if you want the court to consider
  your views on the motion, then on or before October 3, 2019 you or your attorney must do ALL of the
  following.

      (a) File an Answer explaining your position at

                                  UNITED STATES BANKRUPTCY COURT
                                      4TH FLOOR CLERKS OFFICE
                                         900 MARKET STREET
                                       PHILADELPHIA, PA 19107

  If you mail your answer to the bankruptcy clerk's office for filing, you must mail it early enough so that it
  will be received on or before the date stated above; and

      (b) Mail a copy to the movant's attorney:

                                    MARTHA E. VON ROSENSTIEL, P.C.
                                      649 SOUTH AVENUE, UNIT 6
                                           SECANE PA 19018

    2. If you or your attorney do not take the steps described in paragraphs 1(a) and 1(b) above and attend
  the hearing, the court may enter an order granting the relief requested in the motion.

    3. A hearing on the motion is scheduled to be held before the HONORABLE ERIC L. FRANK on
  October 15, 2019 AT 9:30 AM in Courtroom #1, United States Bankruptcy Court, 900 Market Street, Nix
  Building, Philadelphia, PA 19107.

    4. If a copy of the motion is not enclosed, a copy of the motion will be provided to you if you request a
  copy from the attorney names in paragraph 1(b).
Case 19-11301-elf        Doc 42      Filed 09/18/19 Entered 09/18/19 15:20:15                    Desc Main
                                     Document      Page 2 of 2
                                                                                           45418/19-11301



    5. You may contact the Bankruptcy Clerk's office at 215-408-2800 to find out whether the hearing has
  been canceled because no one filed an answer.

  Date: 9/18/19
